Title: To John Adams from Alexander Moultrie, 17 September 1797
From: Moultrie, Alexander
To: Adams, John



Sir.
Philadelphia Septr: 17th: 1797.

It is with backwardness, that I again Trespass, with an Epistolary Intrusion, on your Moments:—but the Honor you have confered on me, in the Answer to my late application, calls on me irresistibly to express to you, my Sensibility & Gratitude, for the very polite attention you have paid to that application; as well as the Manner, in which you have communicated it.—I beg leave Sir to assure you, that very proper Attention & Attendance, shall be paid by me, to lay this Matter fully, before the Gentlemen whom you have appointed, & to give every Satisfaction therein; and that I have the Honor to be, / with much Respect & Esteem, / Yr: most Obedient and / humble Servant
Axr: Moultrie